Citation Nr: 1409987	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1968.  The evidence of record demonstrates that the Veteran served in
Vietnam during the Vietnam Era, and is the recipient of the Purple Heart.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a
March 2009 rating decision issued by the Department of Veterans Affairs (VA
Regional Office (RO) in San Diego, California, which in part, denied the Veteran's service connection claim for a low back disability.  This claim was remanded by the
Board in November 2012 and August 2013, and now returns again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in November 2012 and August 2013 for further development, specifically for a VA examination.  An examination was conducted in December 2013, and his claim was readjudicated in a January 2014 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2008, March 2010, December 2012, and September 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, his entrance and separation examinations and associated documents are of record.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded a VA examination in December 2013, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because arthritis of the back was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his back disability on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that he has a low back disability as a result of his military service.  Specifically, the Veteran alleges he sustained a back injury when his vehicle hit a mine in December 1967 in service, or generally by being made to lift heavy objects repeatedly in service.

Reviewing the relevant evidence of record, the Board notes that the Veteran's service treatment records, including an August 1968 separation physical, show no complaints of, or treatment for, any back disability.  The Veteran's service records do show that he was treated in December 1967 for a minor scalp laceration, after his vehicle hit a mine.  However, neither that treatment, nor any other service records, indicates that the Veteran injured his back at that time.

There is no other evidence of record pertaining to the Veteran's back until a private treatment letter dated May 2008.  At that time, a private physician indicated that the Veteran reported a history of a back injury that occurred during the Vietnam War when the armored personnel carrier he was riding in was blown up by a land mine. The Veteran stated he has had intermittent back pain since then.  The private physician indicated that it was more likely than not that the back pain the Veteran has now had its etiology in the service when his carrier was blown up.  The Board has considered this evidence, however, the Board does not find it to have significant probative value since it does not appear to have been made on a full review of the record and does not address the lack of complaints or treatment of a back disability in service, nor does it account for the 40 year gap in treatment between separation and May 2008.

The Board finds most probative the report of a December 2013 VA examination, in which the examiner indicated, after a full review of the Veteran's claims file and a full examination that diagnosed the Veteran with degenerative disc disease and osteoarthritis of the lumbar spine, that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by service.

In connection with this opinion, the examiner reviewed the Veteran's virtual and physical claims folders.  He specifically noted that the Veteran's induction examination on October 12, 1965 indicated that his spine was normal and that he had no prior history of back problems.  Likewise, his separation physical on August 19, 1968 also indicated a normal spine examination and no annotation is made of back conditions during his service time. The service treatment records have no entries indicating any medical treatment for his back during his service time, nor any mention of a back condition or an injury from being in a vehicle which ran over a land mine.  

For purposes of the opinion however, the examiner assumed that the Veteran did in fact injure his back as he so describes both in a mine explosion, and while carrying heavy equipment in Vietnam.  Prior to his service, the Veteran stated he had no history of back problems.  The Veteran stated that he was in a track layer vehicle that ran over a mine and the result was to blow the vehicle off the road; everyone got hurt.  He stated that when he was blown out of the vehicle he hit his head on the gun turret.  When he got up off the ground he was rescued and returned to the camp.  He stated that he had a head injury.  He stated he got medical attention; the doctor looked him over and said he was OK to return to work.  He stated that he had no problem with his back on that day. 

The Veteran was not sure when he first became aware that he had a back condition (soreness), but that it was possibly the next day.  He stated that he was in the ammo department and in the artillery; the rounds weighed 175 lbs. and he carried 100 rounds at a time.  He stated that he had to lift the rounds into the truck and then load them into the weapon.  He stated that when doing that he experienced back pain.  He stated that they were supposed to have a 16-man unit but they had only eight so the remaining eight had to do more.  He stated that his back just got jarred from being blown off the track layer.  He can't remember when the accident occurred and how many more months he had left in Vietnam.  While in Vietnam he did not get any medical care for his back.  He said it was sore but he still did his job and did not miss any work.  He stated that he did not have X-rays of his back at that time.  When he returned to Fort Benning he became a driver for the Rangers.  He drove a truck.  He stated that his back did not really bother him at Fort Benning because "I was used to the pain so it was no big deal".  He did not have any medical care at Fort Benning.

The examiner stated that, while accepting that the Veteran was injured in Vietnam in a land mine explosion, he could not find the necessary evidence to support the claim for the Veteran's current sciatic condition (caused by degenerative disc disease and degenerative joint disease) as having been incurred during his military career or have been caused by his military career, including having been involved in a land mine explosion and having engaged in heavy lifting and carrying of artillery shells.  The Veteran stated that his primary injury in the land mine explosion was a head injury, and he further stated that his back did not hurt or cause problems in the immediate aftermath of the explosion (on the same day).  When asked when his back hurt, he stated "the next day, I guess".  He stated that he saw a doctor and was returned to duty.  He appears to attribute his development of low back discomfort with the lifting and carrying of heavy artillery shells.  Again there are no medical records.

The examiner indicated that the typical presentation of low back pain in this setting is a lumbar strain.  There simply is no evidence in the Veteran's service treatment records that the Veteran had, at that time, degenerative joint disease or degenerative disc disease.  Degenerative joint disease (which he also has in his hip joints) is a disease of aging and wear and tear, consistent with his current age of 67 years.  This condition was first diagnosed in this Veteran in 2010 on an X-ray taken at VA.  On his examination, the primary current problem this Veteran is experiencing is sciatica on the left side, caused by the degenerative disc disease/degenerative joint disease, which has occurred about forty years after his discharge from the military.  This is a distinctly different medical condition than that which the Veteran describes during his active duty.  There were no features of sciatica in his description of his condition in Vietnam or at Fort Benning.  The Veteran no doubt had a lumbar strain condition at that time.  The examiner explained that the Veteran's current low back condition (degenerative disc disease and degenerative joint disease) is different from what he experienced during service.    

The examiner further recognized the May 2008 statement from a private examiner who indicated that there was a nexus between the Veteran's current back condition and his service injury.  However, the VA examiner diminished the opinion by noting that the letter reported no current diagnosis, no examination, no X-ray evidence, and no description of the findings.  A lumbosacral X-ray taken two years later showed that the Veteran had/has degenerative disc disease and degenerative joint disease, and this objective evidence was not considered in the private opinion.  Therefore, the examiner found that the Veteran's current back injury was less likely than not related to service.  The Board finds this opinion particularly probative because it was clearly based on a thorough and careful review of the Veteran's records, and even concedes that the Veteran may have injured his back in service.

The Board notes that the Veteran is competent to indicate, as he has here, that his back hurt in service and hurts now, however, the question of etiology for his current back disability is a complicated medical issue beyond the scope of a lay person.

As such, with the VA examiner's opinion  indicating that this was less likely related to service, and with no medical evidence of any back disability from discharge until approximately 2008, over 40 years after the Veteran's separation from service, and with the May 2008 private medical opinion having been found to be of minimal probative value, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for a back disability.


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


